Citation Nr: 1211018	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for blurred vision.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for problems with speech.

8.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1980, with subsequent periods of Reserve and National Guard service until March 2005.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the claims file contains no service treatment records from the Veteran's period of active duty from January 1976 to March 1980.  The significance of these service treatment records lies in the fact that the Veteran alleges that his disabilities began during this period of active duty.  

The claims file contains a reply from the VA Records Management Center that it had no records for the Veteran.  While VA has requested some records from the National Personnel Records Center (NPRC), it has made no efforts to obtain the missing service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In addition, the Veteran submitted an October 2011 incident report from a past-employer showing that he was dismissed from his job after making a mistake at work.  As part of the report, the Veteran explained that he made the mistake due to fatigue, tinnitus and migraines.  He informed the employer that he had suffered from them for years, and noted that he had "applied for both VA disability and SSI disability, in part because of these medical factors."  The Veteran's language indicates that he sought benefits from the Social Security Administration (SSA) based on other medical factors as well, including those for which he seeks service connection.  In this regard, the Veteran has consistently alleged to VA that the disabilities for which he seeks service connection also render him unable to maintain employment.

Thus, there is specific reason to believe that there exist SSA records that would be relevant to the Veteran's service connection and non-service-connected pension claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As a result, attempts must be made to obtain records from SSA. 

Accordingly, the case is REMANDED for the following action:


1.  Request that the NPRC provide all service treatment records for the Veteran, to include those from his period of active duty from January 1976 to March 1980.  If no service treatment records are available for the Veteran, the NPRC is asked to so state in writing.  Fully document in the claims file all efforts to obtain these records.  If it is determined that the Veteran's service treatment records from his period of active duty from January 1976 to March 1980 are unavailable, a VA Memorandum should make a formal finding on their unavailability.

2.  Contact SSA and request copies of all claims for SSA benefits submitted by the Veteran; all determinations granting, denying or confirming an award of SSA disability benefits to the Veteran; and all medical and employment records relied on by SSA.  Fully document in the claims file all efforts to obtain these records.

3.  Then, if necessary, undertake any additional development required by the results of the foregoing development.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


